11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Glen D. Aaron, II,                           * From the 118th District Court
                                               of Glasscock County,
                                               Trial Court No. 1865.

Vs. No. 11-19-00279-CV                       * October 10, 2019

Stephen Fisher et al.,                       * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed. The costs incurred by
reason of this appeal are taxed against Glen D. Aaron, II.